DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed March 9th, 2021 has been entered. Claims 1 – 3, 5, 7 – 10, 12, 21 – 22, 24 and 28 – 35 are pending in the application. 

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5, 7 – 10, 12, and 28 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2012/0024775) in view of Zhou (US 2011/0215045) and Brassard (US 2013/0317130).
Regarding claim 1, Gong discloses a method of fabricating a polymer membrane having open through-holes defined therein, the method comprising: introducing a curable polymeric resin (ref. #39) within a micro post structure (ref. #38) defined by an array of sacrificial micro posts extending from a base surface structurally coupled thereto (Fig. 5j), wherein a level of said curable polymeric resin relative to said sacrificial micro posts is at most equal to a height of said sacrificial micro posts (Para. 46, Fig. 5j), wherein a sacrificial material of said micro posts is soluble in a solvent and wherein said curable polymeric resin is insoluble in said solvent (Para. 48); curing 
Yet, in a similar field of endeavor, Zhou teaches a method for forming a high fidelity through-hole film with precise size and shape characteristics in three dimensions (Para. 3). This method comprises introducing a curable polymeric material (ref. #506) on a patterned side of a master (ref. #502), so the polymeric material does not exceed or extend beyond the height of the structure (ref. #504) extending from the master (ref. #502) (Para. 57; Fig. 5b). Subsequently, the polymeric material is cured and separated from the mold to form a membrane having through holes (Para. 57).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method taught by Gong to introduce the curable polymeric resin at a level relative to the sacrificial micro posts that is at most equal to a height of said micro posts, as Zhou shows that this limitation is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this instance, one would be motivated to specify this limitation to avoid any waste of excess resin and optimize the efficiency of the process. However, these references do not explicitly describe introducing the polymeric resin to the micro post structure through vacuum pressure or capillary force.
Yet, in a similar field of endeavor, Brassard is related to a method of producing open through-holes in thin polymer membranes (Abstract). Brassard discloses an embodiment 
It would have been obvious to one of ordinary skill in the art at the time to modify the method taught by Gong and Zhou to introduce the polymeric resin to the micro post structure through capillary force, as taught by Brassard. One would be motivated to make this modification to ensure the polymeric resin was evenly distributed through the micro-post structure (Para. 87). 
Regarding claim 2, Gong in view of Zhou and Brassard, teaches the invention disclosed in claim 1, as described above. Furthermore, Gong teaches the base surface is made of the same sacrificial material (Para. 42), wherein said dissolving further comprises dissolving said base surface (Para. 48).
Regarding claim 3, Gong in view of Zhou and Brassard, teaches the invention disclosed in claim 1, as described above. Furthermore, Gong discloses an array of micro posts extending between the base surface (ref. #38) and an opposed surface (ref. #4) thereby encasing said micro posts there between (Fig. 5k), It would have been obvious to a person having ordinary skill in the art at the time of the invention to introduce the resin between the base and opposed surface, as Gong shows the polymeric resin/membrane (ref. #5) positioned between said base surface and said opposed surface (Fig. 5k). One would be motivated to include this limitation to provide additional support to the polymer membrane when in use (Para. 47).
Regarding claim 5, Gong in view of Zhou and Brassard, teaches the invention disclosed in claim 3, as described above. Furthermore, Gong discloses providing said base surface (ref. #38) with said array of micro posts integrally formed thereon (Fig. 5i); and bonding a distal end of each of said micro posts to said opposed surface so to encase said array of micro posts there between (Fig. 5k, Para. 47).
Regarding claim 7, Gong in view of Zhou and Brassard, teaches the invention disclosed in claim 5, as described above. Furthermore, Gong discloses providing a mold (ref. 38) defined by a series of micro wells shaped, sized and arranged so to correspond to said array of micro 
Regarding claims 8 and 9, Gong in view of Zhou and Brassard, teaches the invention disclosed in claim 1, as described above. Furthermore, Gong discloses the micro posts comprise a pillar shaped cross-section (Fig. 5l). Gong also discloses that the micro posts can be designed and precisely adapted to trap particles of different sizes, by making a master mold with pillars of appropriate dimensions (Para. 45). It would have been obvious to one of ordinary skill in the art at the time the invention was made to design the micro-posts with a variable trapezoidal or conically tapering cross-section along its longitudinal profile since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Furthermore, one would have been motivated to include this limitation to improve the utility of the polymer membrane by designing the micro posts to trap particles of different sizes (Para. 45).
Regarding claim 10, Gong in view of Zhou and Brassard, teaches the invention disclosed in claim 1, as described above.  Furthermore, Gong discloses the sacrificial material consists of PVA (Para. 42).
Regarding claim 12, Gong in view of Zhou and Brassard, teaches the invention disclosed in claim 1, as described above. Furthermore, Gong discloses the curable polymeric resin comprises a UV or thermally curable polymeric resin (Para. 43).
Regarding claim 28, Gong discloses a method of fabricating a polymer membrane having open through-holes defined therein, the method comprising: introducing a curable polymeric resin (ref. #39) within a micro post structure (ref. #38) defined by an array of micro posts extending from a base surface structurally coupled thereto (Fig. 5j), wherein a level of said curable polymeric resin relative to said sacrificial micro posts is at most equal to a height of said sacrificial micro posts (Para. 46, Fig. 5j), wherein the post material of said micro posts is reactive to a release fluid the curable polymeric resin is unreactive to said release fluid (Para. 46); curing said 
Yet, in a similar field of endeavor, Zhou teaches a method for forming a high fidelity through-hole film with precise size and shape characteristics in three dimensions (Para. 3). This method comprises introducing a curable polymeric material (ref. #506) on a patterned side of a master (ref. #502), so the polymeric material does not exceed or extend beyond the height of the structure (ref. #504) extending from the master (ref. #502) (Para. 57; Fig. 5b). Subsequently, the polymeric material is cured and separated from the mold to form a membrane having through holes (Para. 57).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method taught by Gong to introduce the curable polymeric resin at a level relative to the sacrificial micro posts that is at most equal to a height of said micro posts, as Zhou shows that this limitation is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this instance, one would be motivated to specify this limitation to avoid any waste of excess resin and optimize the efficiency of the process. However, these references do not explicitly describe introducing the polymeric resin to the micro post structure through vacuum pressure or capillary force.
Yet, in a similar field of endeavor, Brassard is related to a method of producing open through holes in thin polymer membranes (Abstract). Brassard discloses an embodiment 
It would have been obvious to one of ordinary skill in the art at the time to modify the method taught by Gong and Zhou to introduce the polymeric resin to the micro post structure through capillary force, as taught by Brassard. One would be motivated to make this modification to ensure the polymeric resin was evenly distributed through the micro-post structure (Para. 87).
Regarding claim 29, Gong in view of Zhou and Brassard, teaches the invention disclosed in claim 28, as described above. Furthermore, Gong teaches the micro posts are at least partially dissolved by said release fluid (Para. 42, Para. 48).
Regarding claim 30, Gong in view of Zhou and Brassard, teaches the invention disclosed in claim 28, as described above. Furthermore, Gong teaches the micro posts can be shrunken by said release fluid (Para. 42, Para. 48).
Regarding claim 31, Gong in view of Zhou and Brassard, teaches the invention disclosed in claim 28, as described above.  Furthermore, Gong discloses the post material consists of PVA (Para. 42).

Claims 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gong, Zhou and Brassard as applied to claim 1 above, and further in view of Malic (US 2014/0004507).
Regarding claim 21, Gong in view of Zhou and Brassard, teaches the invention disclosed in claim 1, as described above.  Furthermore, Gong discloses forming nanoscale post portions (Para. 40), yet Gong does not disclose these nanoscale post portion extending from the sacrificial micro-posts.
Yet, Malic discloses a process for producing a system involving the fabrication of a master mold containing micro-scale features, such as channels and chambers, provided in a soft membrane bonded to the hard substrate (Abstract). Furthermore, Malic discloses a chamber with 
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the use of nanostructures being included with the microfluidic structures, as taught by Malic, with the invention disclosed by Gong, in view of Zhou and Brassard. One would be motivated to specify this limitation to form a final membrane containing nanoscale relief patterns and elements (Para. 18).
Regarding claim 22, Gong in view of Zhou, Brassard, and Malic teaches the invention disclosed in claim 21, as described above.  Furthermore, Malic discloses a micro scaled portion (ref. #46) inwardly extending from the base surface (ref. #40), with the nanoscale portion (ref. #47) inwardly extending and coming in contact with an opposed surface (ref. #50, Fig. 5c) to align with said micro scaled portion in jointly forming said composite (Para. 45). It would have been obvious to introduce the curable resin between the base and opposed surfaces, as Gong shows the polymeric resin/membrane (ref. #5) positioned between a base surface and an opposed surface (Fig. 5k).
Regarding claim 24, Gong in view of Zhou, Brassard, and Malic teaches the invention disclosed in claim 21, as described above.  Furthermore, Malic discloses providing a base surface (ref. #40) with micro scaled portions (ref. #46) integrally formed thereon, comprising nanoscale portions (ref. #47); providing an opposed surface (ref. #50) and joining corresponding micro scaled portion and nanoscale portion ends to the opposed surface (Fig. 2c) and encase said array between said based surface and said opposed surface (Fig. 2, Para. 45).

Claims 32 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gong, Zhou and Brassard as applied to claim 1 above, and further in view of DeRosa (US 2012/0052250).
Regarding claim 32, Gong in view of Zhou and Brassard, teaches the invention disclosed in claim 28, as described above. However, these references do not disclose the polymeric resin being swollen to mechanically release the membrane from the micro posts.
Yet, in a similar field of endeavor, DeRosa discloses a method for generating polymeric sheets having interconnected microporous networks (Para. 2). Furthermore, DeRosa discloses that a mechanism for forming an inter-porous connected network is by swelling a polymeric sheet with a solvent (Para. 47), then mechanically removing a newly formed sheet with micro-pores (ref. #120) from a fixture (ref. #200) used to form a pattern on the sheet (Para. 73, Fig. 3).
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teaching of using a solvent to swell the polymer to remove the membrane, as taught by DeRosa, with the invention disclosed by Gong, Zhou and Brassard. One would be motivated to specify this limitation to form a final membrane with the same surface properties of an initial membrane attached to the micro-posts/mold (Para. 73).
Regarding claim 33, Gong in view of Zhou, Brassard and DeRosa, teaches the invention disclosed in claim 32, as described above. Furthermore, DeRosa discloses a post material made from a cyclic olefin copolymer (Para. 48, Para. 92).
Regarding claim 34, Gong in view of Zhou, Brassard and DeRosa, teaches the invention disclosed in claim 32, as described above. Furthermore, DeRosa discloses methanol is a suitable release fluid (Para. 49).
Regarding claim 35, Gong in view of Zhou, Brassard and DeRosa, teaches the invention disclosed in claim 32, as described above. Furthermore, DeRosa discloses the post material consists of a cyclic olefin copolymer (Para. 48, Para. 92), such as Zeonor, and the release fluid is methanol (Para. 49) or any solvent capable of swelling the polymeric material (Para. 48 – 49).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743